PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Coomans, et al.					    :
	
Application No.  15/516,521
:	DECISION ON PETITION
Filed:     April 3, 2017
:
Attorney Docket No.  29250A-000184-US-NP

This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed October 27, 2021.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

This application was held abandoned after it was believed that an appeal brief, or other appropriate paper, was not filed within the allowed period after a Notice of Appeal was filed on March 29, 2021.  On August 5,2021, the Office mailed a Notice of Abandonment stating the application was abandoned for failure to file a timely appeal brief after the filing of the Notice of Appeal. 

Applicant filed the instant petition on October 27, 2021, and maintains that the imposition of the holding of abandonment was premature because the period in which to file an appeal brief, or other appropriate paper, after the filing of a Notice of Appeal is extendable an additional five months after the two-month period allowed pursuant to 37 CFR 41.37.  Within the allowed period, applicant maintains that an appeal brief and a request for extension of time within the fifth month was filed.  On this basis, applicant concludes that holding of abandonment should be withdrawn.

Petitioner argument is well-taken.  It is noted that the Notice of Appeal and fee was filed March 29, 2021, with the required fee and an extension of time under 37 CFR 1.136(a) within the third month tolling the statutory period for reply to the final Office action mailed on September 29, 2020. Pursuant to 37 CFR 41.37, applicant is given two months from the date the Notice of Appeal is filed in which to file an appeal brief and fee, or other appropriate paper.  It is noted that extensions of the time to file the appeal brief are available, pursuant to 37 CFR 1.136, up to five additional months after the expiry of the two months provided by 37 CFR 41.37.  See MPEP 1205.01.  An appeal brief was filed on October 27, 2021, with a request for extension of time under 37 CFR 1.136(a) within the fifth month.  Based on the aforementioned, it appears that the application was improperly held abandoned as a proper paper after the filing of a Notice of Appeal was received prior to expiration of the period for filing the submission as per 37 CFR 41.37.  The holding of abandonment is withdrawn, accordingly.  

The application file is being directed to Technology Center, GAU 2476 for further processing, including consideration of the appeal brief filed on October 27, 2021.

Questions regarding the further processing of this application must be directed to the Technology Center. Inquiries specific to this decision may be directed to the undersigned at (571) 272-3222.

/Kenya A. McLaughlin/

Kenya A. McLaughlin
Attorney Advisor
Office of Petitions